Title: To John Adams from André Jean La Rocque, 17 January 1794
From: Rocque, André Jean La
To: Adams, John


				
					Monsieur
					Philadelphie ce 17 Janvier 1794.
				
				par La derniere Lettre que j’ai eu l’honneur de Vous ecrire de New-York, je Vous annoncois des travaux qui Seroient dignes de Votre attention, parce qu’ils interessent la prosperité de Votre pays. ils consistent dans La  petition cy jointe, et dans le mémoire qui accompagne cette petition; il en est le Soutien par La Série des principes, que j’y ai fait entrer. Leur Vérité ne peut point être contestée. Leurs bons effets ne peuvent pas L’être d’avantage. mais, une personne, à la quelle, j’ai communiqué ce travail, et qui désire dans Son pays lintroduction de toutes les lois capables d’en accélérer la prosperité, me disoit, il ya un moment, que l’intéret privé des membres de la chambre des Communes Seroit un obstacle au Succès de cette pétition. Je suis persuadé qu’il n’y a pas d’objet d’utilité publique, qui ne puisse être obtenu d’une assemblée, Selon la maniere de le presenter; et j’envois une qui ne pouroit pas être rejetée en la prenant pour cette petition. en conséquence, je vous Serai infiniment obligé, Monsieur, de vouloir bien examiner, Sous le Seul rapport de L’intéret public, cette petition et particulierment les principes du mémoire.  Si vous reconnoissez que leur adoption puisse accélerer la prosperité de Votre pays; il ne faudra plus que changer la requete, et faire, dans les membres de la chambre des Communes un choix d’hommes  Zéles pour la chose publique, et qui feroient Valoir les principes, contre les objections de L’interet privé. ce Seroit alors encore un objet á communiquer á Mr hamilton, comme relatif à Son département. Je Vais toujours refaire les conclusions, de maniere qu’elles ne puissent pas etre rejettées, et que les européens y trouvent egalement leur Sûretè.Je Suis avec respect / Monsieur / Votre tres humble / et tres obeissant Serviteur
				
					La Rocque
				
				
			